                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

URSULA COLLIER                                                                      PLAINTIFF

v.                                                  CIVIL ACTION NO. 1:20-cv-63-TBM-JCG

HEAD MERCANTILE CO. INC.,
an Ohio corporation                                                              DEFENDANT


               ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANT’S MOTION TO DISMISS AND FOR SANCTIONS

       This matter came before the Court on Defendant’s Motion [43] to Dismiss and for

Sanctions on July 15, 2021. At the hearing conducted in this matter on July 15, 2021, the Court,

having considered the pleadings, the record, the oral arguments of counsel, and the relevant legal

authority, announced its findings and conclusions. The Court concluded that the Defendant’s

Motion to Dismiss for failure to prosecute was well taken and should be granted and the

Defendant’s Motion for Sanctions should be denied.

       IT IS THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the

record at the hearing held on July 15, 2021, the Defendant’s Motion [43] to Dismiss is GRANTED

and that this matter is dismissed with prejudice.

       IT IS FURTHER ORDERED AND ADJUDGED that Defendant’s Motion for Sanctions

is DENIED.

       THIS, the 15th day of July, 2021.


                                              __________________________________
                                              TAYLOR B. McNEEL
                                              UNITED STATES DISTRICT JUDGE
